DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 (Claims 1-6 and 14-15) in the reply filed on 8/30/22 is acknowledged.  The traversal is on the ground(s) that Applicant does not believe there to be a search burden, should all Claims (1-15) be searched and examined together.  This is not found persuasive because as stated in the restriction (page 2-3), the inventions require a different field of search with different subclasses (H01M4/1391 and H01M4/364) and different inquiries such as washing, drying, firing for the method. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, a method of manufacture, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/22.

Specification
The abstract of the disclosure is objected to because of the following informalities: “batter” (Abstract) should read “battery”; “boinds” (Specification, Page 2, [0022]) should read “bonds”; and after consideration of the context, Examiner believes “palletized” (Specification, Page 3, [0012]) should read “pelletized”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “A lithium secondary battery comprising: an anode comprising an anode composite material according to claim 1” (Examiner underline added for emphasis), wherein Claim 1 recites an anode composite material for a lithium secondary battery comprising, but not limited to, a Li-[Mn-Ti]-Al-O-based anode active material. It is unclear whether Applicant is intending to claim and place further limitations upon the Li-[Mn-Ti]-Al-O-based anode active material according to Claim 1, or if Applicant is intending to claim an anode composite material other than the Li-[Mn-Ti]-Al-O-based anode active material according to Claim 1. To remove uncertainty regarding the anode composite material, Applicant is encouraged to revise Claim 14 to read “A lithium secondary battery comprising: an anode comprising the anode composite material according to claim 1...” 
Claim 15 recites the limitation “The lithium secondary battery according to Claim 14, wherein an anode active material in the anode consists of the anode composite material.” Assuming Claim 14 recites a lithium secondary battery comprising the anode composite material according to Claim 1, it is unclear how Claim 15 further limits Claim 14, as Claim 15 also describes an anode active material consisting of the anode composite material, without further limitations or attributes. 
Alternatively, since Claim 15 recites the limitation of “an anode active material,” (Examiner underline added for emphasis), it can be interpreted that Claim 15 incorporates the anode composite material according to Claim 1 (via Claim 14) and an additional anode active material. 
Further clarification of Claim 15 is requested. Additionally, Examiner recommends removing “in the anode” from Claim 15, as it is redundant. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., US 20150037680 A1.
Regarding Claim 1, Park discloses an anode composite material for a lithium secondary battery comprising: a Li-[Mn-Ti]-Al-O-based anode active material (Formula 4, Examiner notes typographical error for limits of p, and should read 0.9≤p≤1.6 [0043-0044]); and a carbon nanotube (CNT) present on or with the Li-[Mn-Ti]-Al-O-based anode active material (Fig. 1, [0144, 0151-0152]) . 
Regarding Claim 2,  Park discloses all of the limitations as set forth above. Park further discloses the carbon nanotube is treated with an acid (acetone, Example 10 [0118], Example 11 [0121]) so as to be attached to the surface of the anode active material ([0118, 0121]).  
Regarding Claim 3, Park discloses all of the limitations as set forth above. Park also discloses the Li-[Mn-Ti]-Al-O-based anode active material in Formula 4, as represented by LipMn2-q(M4)qO4-t(X2)t and where the list of elements suitable for M4 include Ti and Al. 
Regarding Claim 4, Park discloses all of the limitations as set forth above. Additionally, Park discloses the anode composite material comprises the carbon nanotube in an amount of about 1 wt% ([0118, 0121]) relative to the total weight of the anode composite material, thus anticipating the 1 to 5 wt% range in the instant claim. 
Regarding Claim 14, Park discloses all of the limitations as set forth above. Park also discloses a lithium battery including an anode comprising an anode composite material (as represented in Formula 4, [0043-0044]), a cathode, and an electrolyte (Fig. 3, [0081]). 
Regarding Claim 15, Park discloses all of the limitations as set forth above. Due to the multiple interpretations possible with Claim 15 detailed above in the 112(b) section, if “an anode active material” of Claim 15 is intended to be the same anode active material as Claim 14, the method of rejection for Claim 14 can be applied to Claim 15 accordingly. 
Similarly, should “an anode active material” of Claim 15 differ from the anode active material in Claim 14, the basis for the rejection would remain. With this interpretation, due to no additional limitations being placed on the anode composite material, the anode composite material of Park (Formula 4, [0043-0044]) would still read on the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-≤obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 20150037680 A1 as applied to the claims above, and further in view of Yamamoto, US 20200052288 A1.
Regarding Claims 5 and 6, Park discloses all of the limitations as set forth above. Regarding the carbon nanotube diameter, Park discloses a preference for the carbon nanotube diameter to be 2 to 50 nm ([0050]), and thus anticipates the range of 20 to 30 nm in the instant claim. Park is limited in its ability to disclose a preferred length or recommended range of lengths for the carbon nanotube. However, the desired range of carbon nanotube length, in the application of an electrode for a secondary battery, is addressed by Yamamoto. 
Yamamoto discloses it would be advantageous to include one or more carbon nanotubes in an electrode for a secondary battery, as the carbon nanotube produces benefits to improving electron conductivity and therefore reducing battery resistance (Yamamoto, [0065]). Yamamoto discloses that the carbon nanotube needs to be long enough to form a conductive path and offer benefit to the electrode, but when the average length is too large, the carbon nanotubes will not be as evenly dispersed, therefore obtaining less of the desired improvement to electron conductivity ([0042]). Yamamoto states a preference for the average length of the carbon nanotubes is desirably 100 µm or less ([0042]), and thus anticipates the claimed range of 50 to 100 µm.
Additionally, having available the disclosure by Yamamoto regarding the carbon nanotube length benefits and drawbacks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed in invention to optimize the length of the carbon nanotube to maximize the benefit to battery performance, while also minimizing the negative impacts.

Examiner’s Note Regarding Park et al.
Examiner notes the Park reference refers to the Li-[Mn-Ti]-Al-O-based active material as a cathode material, while the instant application claims the Li-[Mn-Ti]-Al-O-based active material as an anode material. This discrepancy is remedied by the interchangeable definition of cathode and anode, as it relates to battery charging and discharging operations. Meaning, the Li-[Mn-Ti]-Al-O-based cathode of Park would function as an anode during the discharging function. Subsequently, the Li-[Mn-Ti]-Al-O-based anode of Park would be appropriate for comparison and use as prior art for the instant application since the language of the preamble of claim 1 is intended use and does not result in a structural difference. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mitsumoto et al., US 10263256 B2. The majority (8 of 12) of the electrode active material Examples disclosed by Mitsumoto represent a Li-[Mn-Ti]-Al-O-based active material of varying atomic ratios (e.g. Li1.04Ni0.45Mn1.33Ti0.13Al0.05O4  in Table 1, Example 6). Mitsumoto also discloses the benefit and subsequent motivation for including Ti and Al as elements comprising the active material, as Ti and Al improve crystal structural stability by strengthening a bonding force with oxygen (Col. 4, Lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721